DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 4, 5, 7, 10-12, 14, 23, 24, 29, 30, 38, 39, 45 and 46; the technical feature is a nucleic acid vector comprising a recombinant nucleic acid comprising a Zika virus C-prM-E gene.
Group II, claims 16-18, 22 and 44; the technical feature is a vaccine comprising a particle comprising a codon optimized prM-E protein of Zika virus in a pharmaceutically acceptable carrier or excipient.
Group III, claims 31-36; the technical feature is a method of detecting Zika virus microneutralization using Zika virus reporter particles or VLPs.

Groups I and II lack unity of invention because the nucleic acid of Group I is not present in the VLP or RVP of Group II.  Nucleic acid is comprised of nucleotides.  VLPs and RVPs are comprised of amino acids in complex structures.  Likewise, Group I and III lack unity of invention because the nucleic acid of Group I is not required to practice the method of Group III.  Thus, Group I, and Groups II-III do not share the technical feature of a nucleic acid.  Even if Groups I-III shared a technical feature, the technical feature is not special as it does not make a contribution over the prior art as detailed in the next paragraph.
Group II and III lack unity of invention even though the inventions of these groups require the technical feature of a C-prM-E or prM-E in a VLPs.  This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boigard et al. (PLoS Negl. Trop. Dis, 2017, 11(5):e0005608, 20 pages, cited in the IDS filed 4/14/2020).  Boigard et al. discloses Zika VLPs comprising C-prM-E produced in mammalian cells from plasmid vectors comprising nucleic acid encoding codon optimized C-prM-E (see abstract, page 3, “Materials and methods”).  A pharmaceutically acceptable formulation of VLPs is disclosed (see page 11, last paragraph).  Since the technical features of both the nucleic acid and the VLP are disclosed, they do not make a contribution over the prior art.  As such, the claims lack unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648